DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (a) Group I, Claims 1, 4-5, 18, 20-23, 32 and 37-41 and (b) 
    PNG
    media_image1.png
    31
    553
    media_image1.png
    Greyscale
 in the reply filed on 11/15/2021 is acknowledged.
Nonelected group I, Claim 44 has been withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Furthermore, Claims 4 and 40-41 have been withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Note that Claim 40 is drawn to nonelected specie of dehydrohalogenating of 243db to 1234yf using the adiabatic reaction zone.
	Accordingly, Claims 1, 5, 18, 20-23, 32 and 37-39 are under examination.

Information Disclosure Statement
The information disclosure statement filed 01/18/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copy for NPL Cite no.1 has not been provided by the Applicant.

Claim Objections
Claim 37 is objected to because of the following informalities:  step (x) appears to be incomplete and the active term “contacting” is missing.  
Claims 37-39 are objected to because of the following informalities:  the chemical identifiers 1234yf, 1233xf, 244bb, 243db, 250fb and 1243zf have to be preceded by the full chemical name or chemical structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claims depend on a canceled claim 6 and essential method steps to conduct the process has not been set forth in the claims.
For purpose of examination, the claims will be interpreted as being dependent on claim 1. Furthermore, because CF3CFClCH3 has been elected as the hydrohaloalkane, only the elected specie will be examined and not the entire species that fall under hydrochlorofluoropropane of claim 20.
Regarding claims 37-38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, W. et al. “Thermodynamic analysis of synthesis of 2,3,3,3-tetrafluoropropene by dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane” Jun. 2013, Abstract only; the full document will be provided via a Miscellaneous communication when made available) in view of Miller (Miller, R. et al. Patent application publication number US2006/0106263A1) and Newman (Newman, R. D. Patent application publication number US2009/0318741A1).
	Regarding Claims 1 and 5, Zhang teaches dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane (244bb) to give 2,3,3,3-tetrafluoropropene (1234yf). Zhang further teaches that the reaction is an endothermic reaction.

	The deficiencies are cured by Miller and Newman.
	Miller teaches similar reaction as that of Zhang where hydrofluoroolefins are produced by dehydrofluorination reaction of hydrofluorocarbons. Just like Zhang, Miller also teaches that the dehydrofluorination reaction is endothermic ([0084]). Furthermore, Miller teaches that because the reaction is endothermic, the reaction can be conducted in tubular reactor with a heating medium on the shellside of the reactor or alternatively a heat carrier may be used to permit adiabatic operation ([0084]). Hence, Miller is suggesting using a heat carrier when using adiabatic reactor.

	Accordingly, because both Zhang and Miller teach the dehydrohalogenation processes are endothermic and Miller suggests the use of heat carrier for adiabatic operation, a skilled artisan would have been motivated to use the reactor setting of Newman - where a series of adiabatic reactors are used with heat exchangers in between - in the dehydrochlorination process of Zhang and would have a reasonable expectation of success in maintaining the reaction temperature to achieve a desirable conversion of 244bb and a desirable selectivity 1234yf product.  
	It would thus have been have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the process for dehydrochlorinating 2-chloro-1,1,1,2-tetrafluoropropane (244bb) to give 2,3,3,3-tetrafluoropropene (1234yf) in an adiabatic reaction zone, which process comprises: (a) providing an adiabatic reaction zone comprising at least two serially-connected adiabatic reactors and having a heat exchanger disposed in sequence and in fluid communication between each two reactors in series; (b) introducing a starting material comprising 244bb into a first adiabatic reactor of the serially-connected reactors, .

Claims 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, W. et al. “Thermodynamic analysis of synthesis of 2,3,3,3-tetrafluoropropene by dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane” Jun. 2013, Abstract only; the full document will be provided via a Miscellaneous communication when made available) in view of Miller (Miller, R. et al. Patent application publication number US2006/0106263A1) and Newman (Newman, R. D. Patent application publication number US2009/0318741A1) as applied to claims 1 and 5 above, and further in view of Nappa (Nappa, M. J. Patent application publication number US2012/0232317A1).
The teachings of Zhang, Miller and Newman have been set forth above, however the combination of the references fails to teach that the adiabatic reactor operates as a pyrolysis reactor (Claim 18); wherein an inert diluent gas is used as a carrier gas for 244bb (Claim 20); and wherein the dehydrochlorination process operates as a pyrolysis 
The deficiencies of the references are cured by Nappa.
Regarding Claims 18 and 21, Nappa teaches pyrolyzing hydrochlorofluoropropane 244bb at a reaction temperature of from about 400° C to 700° C to dehydrochlorinate 244bb to 1234yf ([0007]).
Regarding Claim 20, Nappa further teaches that an inert diluent gas is used as a carrier gas for the hydrochlorofluoropropane ([0025]). 
Hence, using Nappa’s pyrolysis process and inert gas carrier in the combination of Zhang, Miller and Newman, a skilled artisan would have a reasonable expectation of success in arriving at the process of claims 18 and 20-21.
 	It would thus have been have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the process for dehydrochlorinating 2-chloro-1,1,1,2-tetrafluoropropane (244bb) to give 2,3,3,3-tetrafluoropropene (1234yf) in an adiabatic reaction zone as set forth above and wherein the adiabatic reactor operates as a pyrolysis reactor, wherein an inert diluent gas is used as a carrier gas for 244bb and wherein the pyrolysis reactor is operated at a temperature of from about 300°C to about 700°C in view of the teachings of Zhang, Miller, Newman and Nappa.

Claims 20, 22-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, W. et al. “Thermodynamic analysis of synthesis of 2,3,3,3-tetrafluoropropene by dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane” Jun. 2013, Abstract only; the full document will be provided via a Miscellaneous communication when made available) in view of Miller (Miller, R. et al. Patent application publication number US2006/0106263A1) and Newman (Newman, R. D. Patent application publication number US2009/0318741A1) as applied to claims 1 and 5 above, and further in view of Merkel (Merkel, D. C. et al. Patent application publication number US2010/0036179A1).
The teachings of Zhang, Miller and Newman have been set forth above, however the combination of the references fails to teach that an inert diluent gas is used as a carrier gas for 244bb (Claim 20); wherein at least one adiabatic reactor operates as an adiabatic catalytic reactor and the adiabatic catalytic reactor is charged with a catalyst (Claim 22); wherein the catalyst is chosen from metal halides, metal oxides, halogenated metal oxides, neutral (or zero oxidation state) metal or metal alloy, or carbon in bulk or supported form (Claim 23); and wherein the catalytic reactor is operated at a temperature of from about 150°C to about 550°C and a suitable reaction pressure may range from about 0 to about 150 psig (Claim 32).
The deficiencies of the references are cured by Merkel.
Merkel dehydrochlorination of 244bb to obtain 1234yf ([0016]).
Regarding Claims 20, Merkel further teaches that an inert diluent gas is used as a carrier gas for 244bb ([0037]). 
Regarding Claims 22-23, Merkel teaches in [0034] that the dehydrochlorination process is conducted in the presence of a catalyst, wherein the catalyst is as follows:

    PNG
    media_image2.png
    615
    588
    media_image2.png
    Greyscale

Regarding Claim 32, Merkel teaches that the dehydrochlorination reaction is conducted at a reaction temperature of from about 100° C. to about 700° C. and at a pressure of 5 torr (0.0966 psig) to about 760 torr (14.69 psig) ([0037]).
Hence, using Merkel’s catalytic process process and inert gas carrier in the combination of Zhang, Miller and Newman, a skilled artisan would have a reasonable expectation of success in arriving at the process of claims 20, 22-23 and 32.
 	It would thus have been have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the process for .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, W. et al. “Thermodynamic analysis of synthesis of 2,3,3,3-tetrafluoropropene by dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane” Jun. 2013, Abstract only; the full document will be provided via a Miscellaneous communication when made available) in view of Miller (Miller, R. et al. Patent application publication number US2006/0106263A1), Newman (Newman, R. D. Patent application publication number US2009/0318741A1) and Merkel (Merkel, D. C. et al. Patent application publication number US2010/0036179A1).
	Regarding Claim 37, Zhang teaches dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane (244bb) to give 2,3,3,3-tetrafluoropropene (1234yf). Zhang further teaches that the reaction is an endothermic reaction.

The deficiencies are cured by Miller and Newman.
	Miller teaches similar reaction as that of Zhang where hydrofluoroolefins are produced by dehydrofluorination reaction of hydrofluorocarbons. Just like Zhang, Miller also teaches that the dehydrofluorination reaction is endothermic ([0084]). Furthermore, Miller teaches that because the reaction is endothermic, the reaction can be conducted in tubular reactor with a heating medium on the shellside of the reactor or alternatively a heat carrier may be used to permit adiabatic operation ([0084]). Hence, Miller is suggesting using a heat carrier when using adiabatic reactor.
	Newman teaches dehydrogenation reaction of halocarbons ([0014]). Newman teaches that that since the reaction is endothermic reaction, additional heat input is desirable to maintain the required temperature, conversion and selectivity and that heat can be added before a reaction zone and between reaction zones when there are two or more zones ([0032]). Newman also teaches that a preferred heating method is the use of a conventional heat exchanger ([0033]).   Furthermore, Newman teaches that the reaction is carried out in adiabatic reactors ([0022]) and that the reactors may be operated in series ([0023]). 
	Accordingly, because both Zhang and Miller teach the dehydrohalogenation processes are endothermic and Miller suggests the use of heat carrier for adiabatic operation, a skilled artisan would have been motivated to use the reactor setting of 

Zhang also fails to teach the claimed steps in obtaining 244bb by providing a composition comprising 1,1,2,3-tetrachloropropene (1230xa), contacting the composition comprising 1230xa with a fluorinating agent to produce a product comprising 1233xf, contacting 1233xf with a fluorinating agent to produce a product comprising 244bb. However, these deficiencies are cured by Merkel.
	Merkel teaches a method for obtaining 244bb by first fluorinating 1230xa with HF to give 1233xf followed by fluorinating 1233xf with HF to provide 244bb ([0025]-[0031]). Merkel further teaches dehydrochlorinating 244bb to give 1234yf.
	Accordingly, a skilled artisan would have been motivated to use the methods of Merkel in the process of Zhang with a reasonable expectation of success in obtaining the starting material 244bb of Zhang.
	It would thus have been have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for the preparation of 1234yf which comprises providing an adiabatic reaction zone comprising at least two serially-connected adiabatic reactors and having a heat exchanger disposed in sequence and in fluid communication between each two reactors in series; providing a composition comprising 1,1,2,3-tetrachloropropene (1230xa); contacting the composition comprising 1230xa with a fluorinating agent, to produce a product .


Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, W. et al. “Thermodynamic analysis of synthesis of 2,3,3,3-tetrafluoropropene by dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane” Jun. 2013, Abstract only; the full document will be provided via a Miscellaneous communication when made available) in view of Miller (Miller, R. et al. Patent application publication number US2006/0106263A1), Newman (Newman, R. D. Patent application publication number US2009/0318741A1) and Smith (Smith, J. W. et al. Patent application publication number US2011/0118513A1).
	Regarding Claim 38, Zhang teaches dehydrochlorination of 2-chloro-1,1,1,2-tetrafluoropropane (244bb) to give 2,3,3,3-tetrafluoropropene (1234yf). Zhang further teaches that the reaction is an endothermic reaction.
	Zhang fails to teach or suggest conducting the dehydrochlorination reaction in an adiabatic reaction zone comprising at least two serially-connected adiabatic reactors and having a heat exchanger disposed in sequence and in fluid communication between each two reactors in series. 
The deficiencies are cured by Miller and Newman.
alternatively a heat carrier may be used to permit adiabatic operation ([0084]). Hence, Miller is suggesting using a heat carrier when using adiabatic reactor.
	Newman teaches dehydrogenation reaction of halocarbons ([0014]). Newman teaches that that since the reaction is endothermic reaction, additional heat input is desirable to maintain the required temperature, conversion and selectivity and that heat can be added before a reaction zone and between reaction zones when there are two or more zones ([0032]). Newman also teaches that a preferred heating method is the use of a conventional heat exchanger ([0033]).   Furthermore, Newman teaches that the reaction is carried out in adiabatic reactors ([0022]) and that the reactors may be operated in series ([0023]). 
	Accordingly, because both Zhang and Miller teach the dehydrohalogenation processes are endothermic and Miller suggests the use of heat carrier for adiabatic operation, a skilled artisan would have been motivated to use the reactor setting of Newman - where a series of adiabatic reactors are used with heat exchangers in between - in the dehydrochlorination process of Zhang and would have a reasonable expectation of success in maintaining the reaction temperature to achieve a desirable conversion of 244bb and a desirable selectivity 1234yf product.  


	Smith teaches a method for obtaining CF3CFXCH3, X = Cl (equivalent to 244bb) by fluorinating 250fb with HF to produce 1243zf, contacting 1243zf with Cl2 in the presence of a catalyst comprising activated carbon, alumina and/or an oxide of a transition metal to produce 243db, converting 243db to CF3CCl=CH2 (1233xf) and contacting 1233xf with a fluorinating agent to produce 244bb ([0018] and [0127]). Smith further teaches dehydrochlorinating 244bb to give 1234yf ([0127]).
	Accordingly, a skilled artisan would have been motivated to use the methods of Smith in the process of Zhang with a reasonable expectation of success in obtaining the starting material 244bb of Zhang.
	It would thus have been have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for the preparation of 1234yf which comprises providing an adiabatic reaction zone comprising at least two serially-connected adiabatic reactors and having a heat exchanger disposed in sequence and in fluid communication between each two reactors in series; providing a .


Conclusion
Claims 1, 5, 18, 20-23, 32 and 37-39 are rejected and no claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622